52 F.3d 330NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
In re:  John F. FOUST, Debtor,John F. FOUST, Appellant,v.UNITED STATES of America, Appellee.
No. 94-1760SI.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 14, 1994.Filed:  Apr. 20, 1995.

Before ARNOLD, Chief Judge, HEANEY, Senior Circuit Judge, and FAGG, Circuit Judge.
PER CURIAM.


1
John Foust appeals the district court's affirmance of the bankruptcy court's order denying Foust a discharge of loan debts owed to the Small Business Administration (SBA) and the Farmers Home Administration (FmHA).  The bankruptcy court determined Foust had obtained the loans from the SBA and the FmHA by actual fraud, see 11 U.S.C. Sec. 523(a)(2)(A) (1988), and had willfully and maliciously converted the FmHA's security interest in Foust's crops and crop proceeds, see 11 U.S.C. Sec. 523(a)(6) (1988).  For reversal, Foust argues the bankruptcy court made several clearly erroneous factual findings and errors of law.  See Sinclair Oil Corp. v. Jones (In re Jones ), 31 F.3d 659, 661 (8th Cir. 1994) (standard of review).  Our review of the record, however, convinces us the bankruptcy court committed no reversible error, and we affirm.  See 8th Cir.  R. 47B.